Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove bottom has a geometry [i.e., clamp, undercut or groove, per ¶[0007]] into which the separating element is insertable” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation directed to the “groove bottom ha[ving] a geometry into which the separating element is insertable” is indefinite in scope. The specification teaches this can take the form of a clamp, undercut or groove (¶[0007]), but the recitation does not recite or limit itself to any of these necessarily, therefore the scope is unclear. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Epskamp et al. (DE 10 2011 121 793).
Regarding claim 12, Epskamp teaches a rotor for an electric machine, comprising: 
at least one groove (not numbered, between poles 2; Fig.1), 
wherein the at least one groove has a groove bottom and groove walls (not numbered; Fig.1); and 
a separating element (spacer) 70 provided between the groove walls and extending along the groove (Fig.11), 
wherein the separating element is arranged on the groove bottom such that groove chambers (not numbered; for windings 31) are formed along the groove (¶[0042]; Fig.11), 


    PNG
    media_image1.png
    482
    484
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    468
    488
    media_image2.png
    Greyscale



	Regarding claim 13, the separating element 70 completely separates the groove chambers (to electrically isolate the windings; ¶[0043]; Figs.10-11).  
	Regarding claim 14, as best understood, the separating element 70 is arranged and fastened on the groove bottom along an axis of the rotor (i.e., by potting compound 120; ¶[0054]-¶[0057]; Figs.10-13). Further, the groove bottom has “a geometry into which the separating element is insertable” [sic] since, broadly construed, the bottom of the groove accepts the separating element 70 inserted therein between the poles 2 (Figs.1-2 & 11-12).
	Regarding claim 15, the separating element 70 is wedge-shaped in cross-section (i.e., ‘sword’ shape; ¶[0043]; Fig.9).  
	Regarding claim 16, there are a plurality of rotor teeth (corresponding to rotor laminations 2) between which are arranged respective separating elements 70, whereinPage 3 of 8Application No. To be determined Attorney Docket No. 080437.PD21 IUSgroove 
Regarding claim 17 the separating element 70 projects beyond a rotor laminated core 2 of the rotor at an end side (Fig.10).  
Regarding claim 18, an end element (end cap) 110 is arranged at the end side of the rotor, wherein the end element 110 comprises a web that is aligned with the separating element (i.e., the ‘hump’ 72 or the radially outer surface of the separating element 70 aligns with the radial inner wall of the end caps 110; Figs.12-13).
Regarding product-by-process claim 19, the potting compound 120 is applied by axially overmolding the rotor (potting compound 120 injected from the axial side through openings 111 in end cap 110 as described in ¶[0054]-¶[0057]; Fig.13).1  
	Regarding claim 20, Epskamp teaches a method for producing a rotor, comprising:
arranging a rotor in an injection mold (this is implied since potting compound 120 is axially injected through holes 111 in endcaps 110 and the endcaps are plastic injection-molded, ¶[0054]-¶[0056]; claim 5), the rotor comprising: 
at least one groove (not numbered, between poles 2), wherein the at least one groove has a groove bottom and groove walls (not numbered; Fig.1); and 
a separating element 70 provided between the groove walls and extending along the groove, wherein the separating element is arranged on the groove bottom such that groove chambers (not numbered; for windings 31) are formed along the groove (Fig.13); and 

 axially encapsulating or overmolding the rotor with potting compound 120 (potting compound is injected from the axial side through openings 111 in end cap 110; ¶[0054]-¶[0057]; Fig.13).  
Regarding claim 21, Epskamp provides a plurality of injection points (holes 111 in endcaps 110; ¶[0054], Fig.12); [and] positioning the injection points 111 circumferentially between two separating elements 70 (note position of holes 111 relative to poles 60; Fig.12).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 16 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler et al. (DE 10 2006 003 498) in view of Du et al. (US 6,946,758).
Regarding claim 12, Kaehler teaches a rotor (¶[0014]) for an electric machine, comprising: at least one groove (slot) 10 (Fig.1), wherein the at least one groove has a groove bottom and groove walls (not numbered; Fig.1); and 
a separating element (insulation section) 5 provided between the groove walls and extending along the groove (Fig.1), 
wherein the separating element 5 is arranged on the groove bottom such that groove chambers (not numbered; for coils 3) are formed along the groove (Fig.1).  

    PNG
    media_image3.png
    459
    407
    media_image3.png
    Greyscale

Kaehler teaches potting compound introduced on the rotor as an insulating component (¶[0015]) but does not teach the potting compound is injected axially into the rotor, per se, and so the separating element is not positioned at a location “where two flow fronts of potting compound injected into the rotor meet each other”.
But, Du teaches an armature 102 with a shaft 112, lamination stack 106 and magnet wires 110 that are axially injection-molded in a mold 1000 with a potting compound comprising thermally conductive plastic 116 (i.e., plastic injected into mold 1000 via drop passages 1016 and gates 1020 located axial of the rotor; c.9:13-37; c.19:63-c.20:25), to transfer heat and increase stiffness, slot fill and support (c.4:50-57; c.5:11-14; c.5:27-30; c.19:10-c.11:45; Figs.5&32-35).

    PNG
    media_image4.png
    697
    445
    media_image4.png
    Greyscale


Further, since Du teaches the plastic is injected axially through drop passages 1016 and gates 1020, in the combination Kaehler’s separating element is where two flow fronts of the resin injected into the rotor meet each other.
Regarding claim 13, in Kaehler the separating element 5 completely separates the groove chambers (Fig.1).  
	Regarding claim 14, in Kaehler the groove bottom has “a geometry into which the separating element is insertable along an axis of the rotor” [sic] (i.e., arrow-shaped connection section 11 of slot liner 6), and the separating element 5 is arranged and fastened on the groove bottom (abstract; ¶[0016]; Fig.1).  
	Regarding claim 16, in Kaehler there are a plurality of rotor teeth 8 between which are arranged respective separating elements 5, whereinPage 3 of 8Application No. To be determined Attorney Docket No. 080437.PD21 IUSgroove chamber segments which run around the rotor teeth are formed by the separating elements (Figs.1&3).  
	Regarding claim 19, Du teaches a potting compound (thermally conductive plastic) 116 applied by axially overmolding the rotor, i.e., plastic injected into mold 1000 via drop passages 1016 and gates 1020 located axial of the rotor (c.19:63-c.20:25; Fig.32)
Regarding claim 20, Kaehler teaches a rotor (¶[0014]) for an electric machine, inclusive of a method of manufacture, comprising: at least one groove (slot) 10 (Fig.1), wherein the at least one groove has a groove bottom and groove walls (not numbered; Fig.1); and 
a separating element (insulation section) 5 provided between the groove walls and extending along the groove (Fig.1), 

Kaehler teaches potting compound introduced on the rotor as an insulating component (¶[0015]) but does not teach the method involves “arranging [the] rotor in an injection mold” and “axially encapsulating or overmolding the rotor with the potting compound” such that the separating element is positioned at a location “where two flow fronts of potting compound injected into the rotor meet each other”. 
But, Du teaches an armature 102 with a shaft 112, lamination stack 106 and magnet wires 110 that are axially injection-molded in a mold 1000 with a potting compound comprising thermally conductive plastic 116 (i.e., plastic injected into mold 1000 via drop passages 1016 and gates 1020 located axial of the rotor; c.9:13-37; c.19:63-c.20:25), to transfer heat and increase stiffness, slot fill and support (c.4:50-57; c.5:11-14; c.5:27-30; c.19:10-c.11:45; Figs.5&32-35).
Thus, it would have been obvious before the effective filing date to manufacture the rotor of Kaehler by “arranging [the] rotor in an injection mold…, and axially encapsulating or overmolding the rotor with potting compound” since Du teaches this would have produced a rotor with desirable heat transfer characteristics and increased stiffness, slot fill and support.  
Further, since Du teaches the plastic is injected axially through drop passages 1016 and gates 1020, in the combination Kaehler’s separating element is where two flow fronts of the resin injected into the rotor meet each other.
Regarding claim 21, Du further teaches providing a plurality of injection points (gates) 1020 and positioning the injection points circumferentially between two separating elements of the combination in that Du’s gates 1020 are located between the slots 108 of the armature when 
 Regarding claim 22, Du’s method includes positioning at least one injection point (gate) 1020 to be offset from a line of symmetry of a tooth since the gates 1020 are located between and above adjacent slots 108 of lamination stack 106, with each gate feeding two slots 108 of lamination stack 106 (c.19:35-42; Fig.32-34). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Epskamp.
Regarding claim 22, Epskamp’s method includes positioning at least one injection point 111 relative to rotor teeth 60 (¶[0054], Fig.12), but the injection point is not “offset from a line of symmetry” of a tooth.
But, simply shifting the location of the injection point such that it was offset from a line of symmetry of a tooth would have been an obvious modification of Epskamp before the effective filing date since such a shift of location would not have modified the method or resulting apparatus and further has been held to involve ordinary skill.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not wholly persuasive.
Regarding Epskamp, applicant argues there is no teaching that “the separating element is positioned at a location where two flow fronts of potting compound injected into the rotor meet each other” but does not articulate in any detail why this is the case. Meanwhile, Epskamp ¶[0050] teaches the potting compound 120 fills the area around the axially injected through openings 111 in end cap 110 (¶[0055]; Figs.12-13). Epskamp’s process of axial injection molding is the same as the process described in the specification ¶[0038] where, “when potting compound 60 is axially injected via injection points 66 positioned at the end side, the formation of binding seams 64 occurs both within the grooves 20 and at the end side as a result of the distribution of the potting compound 60” (Fig.3). In Epskamp, when potting compound 120 is axially injected via through openings 11 positioned at the end cap 110, two flow fronts of the axially injected potting compound 120 would collide in the grooves, at the location of the separating elements 70 (Figs.10-13). Thus, by virtue of teaching the same structure as well as the same axial injection molding process, Epskamp implicitly teaches the separating element 70 located between the windings 31 is “positioned at a location where two flow fronts of potting compound injected into the rotor meet each other.”  
Regarding Kaehler, Du addresses the deficiencies because, like Epskamp, Du teaches axial injection molding of a rotor in mold 1000 with potting compound (thermally conductive plastic 116) via drop passages 1016 and gates 1020 located axial of the rotor (c.9:13-37; c.19:63-c.20:25). In combination, Kaehler’s separating element is thus positioned at a location where two flow fronts of Du’s potting compound injected into the rotor meet each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)